ORDER
When the Court initially considered the adverse recommendations of the State Board of Law Examiners and the Character Committee for the Third Judicial Circuit it issued an Order on May 11,1992 accepting those recommendations and denying Levi M. admission to the Bar of Maryland.
Thereafter, upon the request of Levi M., the Court reopened the matter to permit Levi M. to respond in writing to the adverse recommendations.
The Court also conducted a hearing in the case and carefully considered the adverse recommendations, the written response and oral argument of Levi M. and his attorney.
NOW THEREFORE, it is this 5th day of October, 1992
*64ORDERED, by the Court of Appeals of Maryland, that the adverse recommendations of the State Board of Law Examiners and the Character Committee for the Third Judicial Circuit be, and they are hereby, accepted and Levi M. is denied admission to the Bar of Maryland at this time without prejudice to his right to reapply for admission to the Bar at any time after one year from the date of this Order.
RODOWSKY, J., did not participate in the consideration of this matter.